DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 04/28/2022.
	Claims 1-16 remain cancelled.
	Claims 17-36 are pending.
	Claims 23-25, 27, 28, and 33 remain withdrawn as being drawn to non-elected groups and/or species.
	Claims 17, 21, 22, 29, 31, and 32 are currently amended.
	Claims 17-22, 26, 29-32, and 34-36 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Withdrawn Rejections
The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendment to said claim.
The rejection of claims 17-22, 26, 29-32, and 34-36 under 35 U.S.C. 103 as being unpatentable over Massa et al (WO 2016/113334)(IDS Reference) and Yi-Yuan (Progresses in Biosynthesis of L-Phosphinothricin) is withdrawn in view of Applicant’s amendments to said claims.
Response to Arguments
It is noted that Applicant’s arguments are directed to the rejection which has been withdrawn in view of Applicant’s amendments.  Applicant’s arguments are not found persuasive against the grounds of rejection set forth above as the prior art does not require the presence of the now excluded active ingredient.  

New Grounds of Rejection – Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-22, 26, 29-32, and 34-36 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable Zoschke et al (WO 2003/028468) and Green et al (US 2017/0253897) Massa et al (WO 2016/113334) (IDS Reference).
Zoschke teaches a synergistic herbicidal composition which, in addition to comprising customary inert formulation adjuvants, comprises glufosinate and dimethenamid (see entire document, for instance, claim 1 and Abstract).  Zoschke teaches that the mixture ratio of active ingredients is from 1:10 to 10:1 and preferably from 5:1 to 1:5, and especially 1:1 (see entire document, for instance, page marked 2, second paragraph).  
Zoschke, while teaching the use of glufosinate and dimethenamid, does not directly teach that the glufosinate is L-glufosinate or the dimethenamid is dimethenamid-P, or that the composition is used in glufosinate tolerant cotton plants.
Green teaches that L-glufosinate is much more potent that D-glufosinate and is preferable to the racemate (see entire document, for instance, [0003]-[0004]).  Green teaches a method of making substantially pure L-glufosinate, and mentions up to 99% L-glufosinate (see entire document, for instance, [0060]).  The L-glufosinate is taught as being the L-glufosinate ammonium (see entire document, for instance, [0070] and [0081]).  Green further teaches that amide herbicides can be utilized in the composition, and teaches dimethenamid and dimethenamid-P are known amide herbicides (see entire document, for instance, [0101]).  
Massa teaches a herbicidal composition comprising preferably glufosinate-ammonium as herbicide B (see entire document, for instance, page 24, lines 11-22) and dimethenamid-P as component C (see entire document, for instance, page 22, C.8.1).    Massa further exemplifies the use of glufosinate and dimethenamid-P (see entire document, for instance, page 55, Table 3).   Massa further teaches that the composition is used to treat a glufosinate resistant plant, wherein the plant can be glufosinate tolerant cotton (see entire document, for instance, page 42, lines 24-26).  Massa teaches that the herbicides can be applied simultaneously and to genetically engineered plants (see entire document, for instance, page 3, lines 9-21).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the L-glufosinate and dimethenamid-P of Green as the glufosinate and dimethenamid of Zoschke.  One would have been motivated to do so since Zoschke teaches the use of glufosinate and dimethenamid, wherein Green teaches that the L-enantiomer of the glufosinate is more potent than the racemate, wherein since the herbicide is more potent, smaller amounts of the composition are needed to be effective as a herbicide (see Green, entire document, for instance, [0013]).  Further, Green teaches the equivalence of dimethenamid-P and dimethenamid and amid herbicides in compositions comprising glufosinate.  There would be a reasonable expectation of success since Zoschke is teaching the use of glufosinate and dimethenamid, wherein Green teaches a more potent form of glufosinate, namely the L-glufosinate, and the equivalence of dimethenamid and dimethenamid-P.  
It further would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the composition of Zoschke and Green for controlling undesired vegetation in glufosinate tolerant cotton plants since Zoschke and Green are teaching that the L-glufosinate and dimethenamid-P are useful herbicidal compositions, wherein Massa teaches that the combination of glufosinate and dimethenamid-P are useful for use with glufosinate tolerant cotton.  There would be a reasonable expectation since all three references are directed to the use of glufosinate and dimethenamid being utilized as an herbicidal composition wherein Massa is teaching that said combination is useful for glufosinate tolerant cotton.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611